 



Exhibit 10.3
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT
     THIS SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Amendment”) dated as of May 1, 2006, is entered into by and among ATLAS
PIPELINE PARTNERS, L.P., a Delaware limited partnership (“Borrower”); ATLAS
PIPELINE NEW YORK, LLC, a Pennsylvania limited liability company (“APL New
York”); ATLAS PIPELINE OHIO, LLC, a Pennsylvania limited liability company (“APL
Ohio”); ATLAS PIPELINE PENNSYLVANIA, LLC, a Pennsylvania limited liability
company (“APL Pennsylvania”); ATLAS PIPELINE OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“APL Operating”); ATLAS PIPELINE MID-CONTINENT
LLC, a Delaware limited liability company (“APL Mid-Continent”); ELK CITY
OKLAHOMA PIPELINE, L.P., a Texas limited partnership (“Elk City”); ELK CITY
OKLAHOMA GP, LLC, a Delaware limited liability company (“Elk City GP”); ATLAS
ARKANSAS PIPELINE LLC, an Oklahoma limited liability company (“Atlas Arkansas”);
MID-CONTINENT ARKANSAS PIPELINE, LLC, an Arkansas limited liability company
(f/k/a Southwestern Energy Pipeline Company) (“AAPL2”); and NOARK PIPELINE
SYSTEM, LIMITED PARTNERSHIP, an Arkansas limited partnership (“NOARK”; NOARK,
AAPL2, Atlas Arkansas, Elk City GP, Elk City, APL Mid-Continent, APL New York,
APL Ohio, APL Pennsylvania and APL Operating are collectively referred to herein
as the “Guarantors,” and Borrower and Guarantors are collectively referred to
herein as the “Obligors”); each of the lenders party hereto (individually,
together with its successors and assigns, a “Lender,” and collectively,
“Lenders”); and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
“Administrative Agent”).
R E C I T A L S
     A. Borrower, certain Guarantors, Administrative Agent and the Lenders have
entered into that certain Revolving Credit and Term Loan Agreement dated as of
April 14, 2005, as amended by that certain First Amendment to Revolving Credit
and Term Loan Agreement dated as of October 31, 2005 (as further renewed,
extended, amended or restated from time to time, the “Credit Agreement”).
     B. Borrower has entered into that certain Stock Purchase Agreement (the
“Stock Purchase Agreement”) dated of even date herewith, with Southwestern
Energy Company (“SWEC”), pursuant to which Borrower has agreed: (i) to purchase
from SWEC all of the issued and outstanding membership interests of AAPL2 (the
“Shares”; the acquisition of the Shares contemplated by the Stock Purchase
Agreement is herein called the “AAPL2 Acquisition”); and (ii) to cause NOARK to
sell all of NOARK’s interest in NOARK Pipeline Finance LLC (“NOARK Finance”) to
SWEC (the sale of NOARK’s interest in NOARK Finance pursuant to the Stock
Purchase Agreement is herein called the “NOARK Finance Sale”; the NOARK Finance
Sale and the AAPL2 Acquisition are, together the “Transaction”).
     C. In order to facilitate the Transaction, Borrower and Guarantors have
requested that Administrative Agent and the Lenders amend certain provisions of
the Credit Agreement.
     D. Administrative Agent and the Lenders have agreed to amend the Credit
Agreement as so requested, subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing, and intending to be
legally bound, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



     SECTION 1. Terms Defined in Credit Agreement. As used in this Amendment,
except as may otherwise be provided herein, all capitalized terms which are
defined in the Credit Agreement shall have the same meaning herein as therein,
all of such terms and their definitions being incorporated herein by reference.
     SECTION 2. Amendments to Credit Agreement. Subject to the conditions set
forth in Section 3 hereof, the Credit Agreement is hereby amended as follows:
     (a) Section 1.02 of the Credit Agreement (Definitions) is hereby amended as
follows:
     (i) The definition of “Consolidated EBITDA” is hereby restated in its
entirety to read as follows:
     “Consolidated EBITDA shall mean, for any trailing twelve-month period, the
sum of (i) Consolidated Net Income for such period, plus (ii) the following
expenses or charges to the extent deducted from Consolidated Net Income in such
period: interest, income taxes, depreciation, depletion, amortization, non-cash
compensation on long-term incentive plans, and other non-cash charges to
Consolidated Net Income, minus (iii) non-cash credits to Consolidated Net
Income, provided, that, (a) Consolidated EBITDA for each quarter of 2005 shall
be calculated after giving pro forma effect to the Elk City Acquisition and the
adjustments described on Schedule 1.01 hereto; and (b) Consolidated EBITDA for
each of the four fiscal quarters ending September 30, 2005, December 31, 2005,
March 31, 2006, and June 30, 2006, shall be calculated after giving pro forma
effect to the acquisition of NOARK.”
     (ii) The definition of “Consolidated Funded Debt” is hereby amended by
deleting clause (vii) thereof in its entirety, and replacing it with the
following:
     “(vii) until March 31, 2006, Consolidated Funded Debt shall be calculated
excluding debt evidenced by the NOARK Notes.”
     (iii) The definition of “Consolidated Interest Expense” is hereby amended
by deleting the word “and” before clause (iii) thereof, and adding the following
clause after the word “quarters” at the end of such clause (iii):
     “; and (iv) until March 31, 2006, Consolidated Interest Expense shall be
calculated excluding debt evidenced by the NOARK Notes.”
     (iv) The definition of “Pipelines” is hereby amended by deleting the phrase
“(or in the case of the NOARK Pipeline, operated)” each time it occurs.
     (b) The following definitions are hereby added to Section 1.02 of the
Credit Agreement where alphabetically appropriate:
     “AAPL2” means Mid-Continent Arkansas Pipeline, LLC, an Arkansas limited
liability company.
     “AAPL2 Acquisition means the acquisition by Borrower of all of Southwestern
Energy Company’s interests in AAPL2 pursuant to a Stock Purchase Agreement dated
as of May 1, 2006.”

2



--------------------------------------------------------------------------------



 



     (c) Section 8.09(a) of the Credit Agreement (Lien on Pipeline Properties)
is hereby amended by replacing the parenthetical at the end of the first
sentence thereof with the following parenthetical:
     “(except with respect to Pipeline Properties of NOARK, unless and until the
Administrative Agent directs that such Pipeline Properties become Mortgaged
Properties)”
     (d) 8.15 of the Credit Agreement (NOARK Debt) is hereby deleted in its
entirety.
     (e) Section 9.01(i) of the Credit Agreement is hereby amended by deleting
the phrase “in an amount not to exceed Two Hundred Seventy-Five Million Dollars
($275,000,000)”.
     (f) Sections 9.01(k) and 9.01(l) of the Credit Agreement are hereby
replaced in their entirety by the following:
     “(k) Debt of the Borrower not otherwise described under subparagraphs (a)
through (j) above not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate.”
     (g) Section 9.02(f) of the Credit Agreement is hereby amended by replacing
clause (ii) therein with the following:
     “(ii) the Debt thereby secured is permitted by Section 9.01(k); and”
     (h) Section 9.03(i) of the Credit Agreement is hereby amended replacing the
proviso at the end thereof with the following:
     “provided however, that (I) nothing herein shall require any Unrestricted
Entity to grant a first priority lien in its assets; and (II) such acquisition
shall be limited to Persons primarily involved in the business of, and/or assets
primarily involving, natural gas gathering and processing operations.”
     (i) Section 10.01(b) is hereby amended by deleting clause (iii) thereof.
     (j) Subsections (e), (f), and (g) of Section 10.01 of the Credit Agreement
(Events of Default) are hereby amended by deleting the words “or NOARK” each
time such words appear in such subsections.
     (k) Each of AAPL2 and NOARK is hereby added as a “Guarantor” and an
“Obligor” under the Credit Agreement.
     SECTION 3. Amendment Effective Date. This Amendment shall be binding upon
all parties to the Credit Agreement as of the date (the “Amendment Effective
Date”) that Administrative Agent receives the following:
     (a) sufficient counterparts of this Amendment, executed and delivered to
Administrative Agent by (i) each Obligor, (ii) Administrative Agent,
(iii) Issuing Bank, and (iv) Required Lenders;
     (b) (i) from each of NOARK and AAPL2, such certificates of secretary,
assistant secretary, manager, or general partner, as applicable, as the
Administrative Agent may require, certifying: (A) resolutions authorizing the
execution and performance of this Amendment and the other Loan Documents that
such Person is executing in connection herewith; (B) the incumbency and
signature of the officer executing such documents; and (C) a copy of such
Person’s organizational documents; and (ii) from

3



--------------------------------------------------------------------------------



 



Borrower, such certificates of secretary, assistant secretary, manager, or
general partner, as applicable, as the Administrative Agent may require,
certifying resolutions authorizing the execution of the Stock Purchase Agreement
and the performance of the Transactions;
     (c) from the Borrower, the Stock Purchase Agreement and each other
agreement, document and instrument executed and delivered any Obligor and any
counterparty thereto in connection with the Transaction (collectively, the
“Transaction Documents”), together with all schedules and exhibits to such
Transaction Documents (as supplemented or amended prior to the Amendment
Effective Date), certified as true and complete, in form and substance
reasonably satisfactory to the Co-Lead Arrangers;
     (d) a duly completed compliance certificate, dated as of the Amendment
Effective Date, substantially in the form of Exhibit C to the Credit Agreement,
demonstrating pro forma compliance with Sections 9.13, 9.14, and 9.15 of the
Credit Agreement as of the end of the fiscal quarter ending December 31, 2005,
after giving effect to the Transaction and after giving effect to any
Indebtedness (including the obligations under the Credit Agreement and the other
Loan Documents) incurred in connection therewith;
     (e) a certificate signed by a Responsible Officer of Borrower, dated as of
the Amendment Effective Date, certifying: (a) that the closing of the
Transaction is being consummated on such date; (b) revised Schedules to the
Credit Agreement, as applicable; (c) that after giving effect to this Amendment
and the revised Schedules to the Credit Agreement, both before and after taking
into account the Transaction, the representations and warranties contained in
Article VII of the Credit Agreement and in the Security Instruments are true and
correct in all material respects on and as of such date except to the extent
such representations and warranties relate solely to an earlier date; (d) that
after giving effect to this Amendment, both before and after giving effect to
the Transaction, no Default or Event of Default has occurred and is continuing
as of such date; (e) that since December 31, 2004, there has occurred no
“Material Adverse Effect” (as such term is defined in the Stock Purchase
Agreement) with respect to the Borrower; and (f) that there are no actions,
suits, investigations or proceedings pending or, to the knowledge of Borrower,
threatened in any court or before any arbitrator or governmental authority by or
against Borrower, any Guarantor, or any of their respective properties, that
(i) if adversely determined, could reasonably be expected to materially and
adversely affect Borrower, any Guarantor, or the Mortgaged Property, taken as a
whole, or the Shares, or (ii) seek to affect or pertain to any transaction
contemplated hereby, the Transaction, or the ability of Borrower or any
Guarantor to perform its obligations under the Loan Documents;
     (f) a Pledge, Assignment, and Security Agreement executed by AAPL2 in favor
of the Administrative Agent, for the benefit of the Lenders;
     (g) a Pledge, Assignment, and Security Agreement executed by NOARK in favor
of the Administrative Agent, for the benefit of the Lenders;
     (h) a Guaranty Agreement executed by AAPL2 in favor of the Administrative
Agent, for the benefit of the Lenders;
     (i) a Guaranty Agreement executed by NOARK in favor of the Administrative
Agent, for the benefit of the Lenders;
     (j) an opinion of counsel to the Obligors (including local counsel)
acceptable to the Co-Lead Arrangers, with respect to the existence of the
Obligors, due authorization and execution of the Amendment, the Transaction
Documents, and the other Loan Documents executed in connection therewith,
enforceability of the Amendment, the Transaction Documents, and such Loan
Documents, including without limitation the Security Instruments executed by
AAPL2 and NOARK, and other

4



--------------------------------------------------------------------------------



 



matters incident to the transactions herein contemplated as the Co-Lead
Arrangers may reasonably request, each in form and substance satisfactory to the
Co-Lead Arrangers;
     (k) appropriate UCC search certificates and other evidence satisfactory to
the Co-Lead Arrangers with respect to the Obligors’ Properties reflecting no
prior Liens, other than Excepted Liens;
     (l) a letter from CT Corporation System, Inc., or other agent acceptable to
the Administrative Agent, accepting service of process in the State of New York
on behalf of each of AAPL2 and NOARK;
     (m) receipt of all fees and expenses due and payable by the Obligors
hereunder; and
     (n) such other agreements, certificates, documents and evidence of
authority as Co-Lead Arrangers, any Lender or counsel to the Co-Lead Arrangers
may reasonably request.
     SECTION 4. Representations and Warranties of Obligors. Each of the Obligors
represents and warrants to Administrative Agent, Issuing Bank and Lenders, with
full knowledge that Administrative Agent, Issuing Bank, and Lenders are relying
on the following representations and warranties in executing this Amendment, as
follows:
     (a) each Obligor has the organizational power and authority to execute,
deliver and perform this Amendment and such other Loan Documents executed in
connection herewith, and all organizational action on the part of such Person
requisite for the due execution, delivery and performance of this Amendment and
such other Loan Documents executed in connection herewith has been duly and
effectively taken;
     (b) the Credit Agreement, as amended by this Amendment, the Loan Documents
and each and every other document executed and delivered in connection with this
Amendment to which any Obligor is a party constitute the legal, valid and
binding obligations of each Obligor to the extent it is a party thereto,
enforceable against such Person in accordance with their respective terms;
     (c) this Amendment does not and will not violate any provisions of any of
the organizational documents of any Obligor, or any contract, agreement,
instrument or requirement of any Governmental Authority to which any Obligor is
subject. Obligors’ execution of this Amendment will not result in the creation
or imposition of any lien upon any properties of any Obligor, other than those
permitted by the Credit Agreement and this Amendment;
     (d) the execution, delivery and performance of this Amendment by Obligors
does not require the consent or approval of any other Person, including, without
limitation, any regulatory authority or governmental body of the United States
of America or any state thereof or any political subdivision of the United
States of America or any state thereof; and
     (e) no Default exists, and all of the representations and warranties
contained in the Credit Agreement and all instruments and documents executed
pursuant thereto or contemplated thereby are true and correct in all material
respects on and as of this date, other than those which have been disclosed to
Administrative Agent, Issuing Bank and Lenders in writing.
     SECTION 5. Reference to and Effect on the Agreement.

5



--------------------------------------------------------------------------------



 



     (a) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import shall mean and be a reference to the Credit Agreement, as amended hereby.
     (b) Except as otherwise expressly provided herein, the Credit Agreement and
the other Loan Documents are not amended, modified or affected by this
Amendment. Obligors ratify and confirm that (a) except as expressly amended
hereby, all of the terms, conditions, covenants, representations, warranties and
all other provisions of the Credit Agreement remain in full force and effect,
(b) each of the other Loan Documents are and remain in full force and effect in
accordance with their respective terms, and (c) the collateral under the
Security Instruments is unimpaired by this Amendment.
     SECTION 6. Costs, Expenses and Taxes. Borrower agrees to pay on demand all
reasonable costs and expenses of Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment, and the
other instruments and documents to be delivered hereunder, including reasonable
attorneys’ fees and out-of-pocket expenses of Administrative Agent. In addition,
Borrower shall pay any and all recording and filing fees payable or determined
to be payable in connection with the execution and delivery, filing or recording
of this Amendment and the other instruments and documents to be delivered
hereunder, and agrees to save Administrative Agent harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes or fees.
     SECTION 7. Disclosure of Claims. As additional consideration to the
execution, delivery, and performance of this Amendment by the parties hereto and
in order to induce Administrative Agent, Issuing Bank and Lenders to enter into
this Amendment, each Obligor represents and warrants that it knows of no
defenses, counterclaims or rights of setoff to the payment of any Indebtedness.
     SECTION 8. Affirmation of Guaranty Agreements, Security Interest.
     (a) Each of the undersigned Guarantors hereby consents to and accepts the
terms and conditions of this Amendment, and the transactions contemplated
hereby, agrees to be bound by the terms and conditions hereof, and ratifies and
confirms that each Guaranty Agreement and each of the other Loan Documents to
which it is a party is, and shall remain, in full force and effect after giving
effect to this Amendment.
     (b) Obligors hereby confirm and agree that any and all liens, security
interests and other security or collateral now or hereafter held by
Administrative Agent for the benefit of Lenders as security for payment and
performance of the Obligations hereby under such Security Instruments to which
such Obligor is a party are renewed and carried forth to secure payment and
performance of all of the Obligations. The Security Instruments are and remain
legal, valid and binding obligations of the parties thereto, enforceable in
accordance with their respective terms.
     SECTION 9. Execution and Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Amendment by
facsimile and other Loan Documents shall be equally as effective as delivery of
a manually executed counterpart of this Amendment and such other Loan Documents.
     SECTION 10. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

6



--------------------------------------------------------------------------------



 



     SECTION 11. Headings. Section headings in this Amendment are included
herein for convenience and reference only and shall not constitute a part of
this Amendment for any other purpose.
     SECTION 12. NO ORAL AGREEMENTS. THE CREDIT AGREEMENT (AS AMENDED BY THIS
AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[The remainder of this page intentionally blank. Signature pages to follow.]

7



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Second Amendment to
Credit Agreement as of the day and year first above written.

                      BORROWER:        
 
                    ATLAS PIPELINE PARTNERS, L.P.,
a Delaware limited partnership
 
                    By:   Atlas Pipeline Partners GP, LLC,
its general partner
 
               
 
      By:                                   Michael L. Staines            
President and Chief Operating Officer
 
                    GUARANTORS:        
 
                    ATLAS PIPELINE NEW YORK, LLC,
a Pennsylvania limited liability company
 
                    By:   Atlas Pipeline Operating Partnership, L.P.,
a Delaware limited partnership
and its sole member
 
                        By:   Atlas Pipeline Partners GP, LLC,
a Delaware limited liability company
and its sole general partner
 
               
 
          By:    
 
               
 
              Michael L. Staines
 
              President and Chief Operating Officer
 
                    ATLAS PIPELINE OHIO, LLC,
a Pennsylvania limited liability company
 
                    By:   Atlas Pipeline Operating Partnership, L.P.,
a Delaware limited partnership
and its sole member
 
                        By:   Atlas Pipeline Partners GP, LLC,
a Delaware limited liability company
and its sole general partner
 
               
 
          By:    
 
               
 
              Michael L. Staines
 
              President and Chief Operating Officer

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



                      ATLAS PIPELINE PENNSYLVANIA, LLC,
a Pennsylvania limited liability company
 
                    By:   Atlas Pipeline Operating Partnership, L.P.,
a Delaware limited partnership
and its sole member
 
                        By:   Atlas Pipeline Partners GP, LLC,
a Delaware limited liability company
and its sole general partner
 
               
 
          By:    
 
               
 
              Michael L. Staines
 
              President and Chief Operating Officer
 
                    ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
                    By:   Atlas Pipeline Partners GP, LLC,
a Delaware limited liability company
and its sole general partner
 
               
 
          By:    
 
               
 
              Michael L. Staines
 
              President and Chief Operating Officer
 
                    ATLAS PIPELINE MID-CONTINENT LLC,
a Delaware limited liability company
 
                    By:   Atlas Pipeline Operating Partnership, L.P.,
a Delaware limited partnership
and its sole member
 
                        By:   Atlas Pipeline Partners GP, LLC,
a Delaware limited liability company
and its sole general partner
 
               
 
          By:    
 
               
 
              Michael L. Staines
 
              President and Chief Operating Officer

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



                              ELK CITY OKLAHOMA PIPELINE, L.P.,
a Texas limited partnership
 
                            By:   Elk City Oklahoma GP, LLC,
a Delaware limited liability company
and its sole general partner
 
                                By:   Atlas Pipeline Mid-Continent LLC,
a Delaware limited liability company
and its sole member
 
                                    By:   Atlas Pipeline Operating Partnership,
L.P.,
a Delaware limited partnership
and its sole member
 
                                        By:   Atlas Pipeline Partners GP, LLC,
a Delaware limited liability company
and its sole general partner
 
                       
 
                  By:    
 
                       
 
                      Michael L. Staines
 
                      President and Chief
 
                      Operating Officer
 
                            ELK CITY OKLAHOMA GP, LLC,
a Delaware limited liability company
 
                            By:   Atlas Pipeline Mid-Continent LLC,
a Delaware limited liability company
and its sole member
 
                                By:   Atlas Pipeline Operating Partnership,
L.P.,
a Delaware limited partnership
and its sole member
 
                                    By:   Atlas Pipeline Partners GP, LLC,
a Delaware limited liability company
and its sole general partner
 
                       
 
              By:                                                   Michael L.
Staines                     President and Chief Operating Officer

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



                          ATLAS ARKANSAS PIPELINE LLC,
an Oklahoma limited liability company
 
                        By:   Atlas Pipeline Mid-Continent LLC,
a Delaware limited liability company
and its sole member
 
                            By:   Atlas Pipeline Operating Partnership, L.P.,
a Delaware limited partnership
and its sole member
 
                                By:   Atlas Pipeline Partners GP, LLC,
a Delaware limited liability company
and its sole general partner
 
                   
 
              By:    
 
                   
 
                  Michael L. Staines
 
                  President and Chief Operating Officer
 
                        MID-CONTINENT ARKANSAS PIPELINE, LLC,
an Arkansas limited liability company
 
                        By:   Atlas Pipeline Mid-Continent LLC,
a Delaware limited liability company
and its sole member
 
                            By:   Atlas Pipeline Operating Partnership, L.P.,
a Delaware limited partnership
and its sole member
 
                                By:   Atlas Pipeline Partners GP, LLC,
a Delaware limited liability company
and its sole general partner
 
                   
 
              By:    
 
                   
 
                  Michael L. Staines
 
                  President and Chief Operating Officer

              NOARK PIPELINE, LIMITED PARTNERSHIP,
an Arkansas limited partnership
        By:             Thomas B. Williams          Project Manager     

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT, ISSUING BANK
AND A LENDER:


WACHOVIA BANK, NATIONAL ASSOCIATION
      By:           Name:   Jay Buckman        Title:   Vice President     

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            LENDERS:

BANK OF AMERICA, N.A.
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            BANK OF OKLAHOMA N.A.
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            NEWCOURT CAPITAL USA INC.
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            COMPASS BANK
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            CITIBANK TEXAS, N.A.
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP.
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            NATEXIS BANQUES POPULAIRES
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            UFJ BANK LIMITED, NEW YORK BRANCH
      By:           Name:           Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            WESTLB AG, NEW YORK BRANCH
      By:           Name:           Title:                 By:           Name:  
        Title:        

SIGNATURE PAGE TO
SECOND AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

 